Case: 07-40145     Document: 00511142218          Page: 1    Date Filed: 06/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 15, 2010

                                       No. 07-40145                         Lyle W. Cayce
                                                                                 Clerk

JESUS NATIVIDAD SANTOS-SANCHEZ,

                                                   Petitioner–Appellant
v.

UNITED STATES OF AMERICA,

                                                   Respondent–Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                   (06-CV-153)


                  ON REMAND FROM THE SUPREME COURT
                        OF THE UNITED STATES

Before REAVLEY, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
        In Santos-Sanchez v. United States, 548 F.3d 327, 336 (5th Cir. 2008),
vacated by --- S. Ct. ----, No. 08-9888, 2010 WL 1265856 (Apr. 5, 2010), we held,
inter alia, that the alleged failure of Jesus Natividad Santos-Sanchez’s attorney
to warn him of the immigration consequences of his guilty plea did not constitute
ineffective assistance of counsel warranting coram nobis relief. In Padilla v.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 07-40145      Document: 00511142218         Page: 2     Date Filed: 06/15/2010

                                      No. 07-40145

Kentucky, the Supreme Court held that the Sixth Amendment mandates that
“counsel must inform her client whether his plea carries a risk of deportation.”
130 S. Ct. 1473, 1486 (2010). Subsequently, the Supreme Court vacated our
judgment in Santos-Sanchez and remanded the case to us for further
consideration.
       We find that Padilla has abrogated our holding in Santos-Sanchez. We
therefore vacate the district court’s denial of Santos-Sanchez’s petition for a writ
of coram nobis and remand to the district court for further proceedings
consistent with Padilla.1
       VACATED and REMANDED.




       1
          We note that Santos-Sanchez’s deportation neither deprives the district court of
jurisdiction nor renders his petition moot. See Zalawadia v. Ashcroft, 371 F.3d 292, 297 (5th
Cir. 2004) (holding, in the context of a writ of habeas corpus, that a bar on re-admission
following removal or deportation is a legally cognizable collateral consequence, and thus
deportation did not render the petition moot).

                                             2